jwrvm
^ IN eLim» OFFICE
                                              this opiriion%as filed for record
    !Coua;«DaECFiiiMSHMsnjii              at >                on^/yy c3Jj.0^%
   OATE     12 \ m

      GtUB'JUSTKe                                  SUSAN L. CARLSON
                                                 SUPREME COURT CLERK




      IN THE SUPREME COURT OF THE STATE OF WASHINGTON



  CATHY HARPER,individually, as                     NO. 95511-5
  Personal Representative ofthe ESTATE
  OF TRICIA PATRICELLI, as Guardian
  ad Litem for KHALANI MICELAEL, a                  EN BANC
  minor child, and as Guardian ad Litem for
  NIYERRAH MICHAEL,a minor child.
                         Respondent,                Filed      HO\f 2 1 2018


  STATE OF WASHINGTON;
  WASHINGTON DEPARTMENT OF
  CORRECTIONS, a governmental entity.
                        Petitioner,

          and

  RHONDA FREELAND and JOHN DOE
  FREELAND and their marital community.
                         Defendants.




       GORDON McCLOUD,J.—Scottye Miller murdered his longtime girlfriend,

 Tricia Patricelli, 15 days after he was released from prison on Department of

 Corrections(DOC)-supervised probation. It is undisputed that everyone involved—
Harper (Cathy) v. Dep't ofCorr., No. 95511-5

Patricelli,Patricelli's family and friends, and DOC—knew that Miller had physically

abused Patricelli in the past and would likely do so again if they resumed their

relationship.

      They did resume that relationship. But Patricelli hid the renewed relationship

from her friends, family members, and DOC. In fact, Patricelli explicitly assured

DOC that she was not in a relationship with Miller, that she was moving to a place

where he could not find her, and that she would call the police if she saw him.

Miller's mother also verified in writing that he was sleeping at her home, though it

turns out that he was actually living with Patricelli.

      The question here is whether DOC is liable for Patricelli's death, despite

Patricelli's, Miller's, and his mother's active and successful efforts to prevent DOC

from knowing that Miller was in contact with Patricelli. The parties agree that DOC

had a duty to supervise Miller while he was on probation and that DOC is not liable

unless its supervision constitutes "gross negligence." RCW 9.95.204(4); RCW

72.09.320. But the parties disagree on whether DOC's actions rose to the level of

gross negligence.

      The trial court dismissed on summary judgment. Clerk's Papers(CP)at 1286-

89. The Court of Appeals reversed. Harper v. Dep't ofCorr.,2 Wn. App.2d 80,92-

94, 408 P.3d 735, review granted, 190 Wash. 2d 1025, 419 P.3d 409 (2018). It ruled

that DOC's failure to take additional steps to verify Patricelli's statements or Miller's
Harper (Cathy) v. Dep 't ofCorr., No. 95511-5

housing arrangements could qualify as gross negligence. It also stated that whether

a defendant acted with simple or gross negligence is basically a question for the jury,

not the court. We reverse the Court of Appeals.

                      Facts and Procedural Background^

       1. At the time of the murder, DOC was supervising Miller pursuant to two
          misdemeanor convictions; one ofthe convictions included an order barring
          Miller from contacting Patricelli

          A. King County Superior Court, No. 10-1-03032-4 KNT

      Miller had a lengthy criminal history. In 2010, the superior court sentenced

Miller to 12 months in jail for a misdemeanor violation of a court order barring him

from contacting Patricelli. CP at 80, 980. The superior court suspended that

sentence on condition that Miller serve 180 days in jail and submit to 24 months of

DOC-supervised probation. CP at 80-81. In addition to probation, the superior court

imposed various conditions, ordering Miller to (1) "enter into, make reasonable

progress and successfully complete a state certified domestic violence treatment




      'Shortly before oral argument, DOC filed a motion to supplement the record and
correct misstatements of fact. Although Cathy Harper (Patricelli's mother) opposed the
motion, she did not argue that the supplements or corrections were either not authentic or
not relevant. We treat the motion to correct misstatements as an erratum and accept it. We
take judicial notice of referenced court documents.
Harper (Cathy) v. Dep 't ofCorr.,No. 95511-5

program," (2)"commit no criminal offenses," and (3)"comply with the standard

rules and regulations of supervision." CP at 81-82.^

       DOC imposed numerous additional conditions, including that Miller (1)

remain within King County, (2) obtain written permission before leaving King

County or Washington State, (3) notify DOC before changing residences or

employment,(4) abide by written or verbal instructions issued by his community

corrections officer,(5) inform DOC of any prescribed medications,(6) not operate

a vehicle without a license, (7) not possess or consume alcohol or controlled

substances,(8)not frequent places where liquor is sold,(9)submit to breath alcohol

concentration and urinalysis testing,(10) complete requested chemical dependency

evaluations, (11) complete a mental health evaluation and enter into treatment as

directed,(12)not change treatment providers without prior DOC approval, and (13)

consent to home visits. CP at 576.


       Because the probation period "tolled during any period of confinement," CP

at 81, it remained in effect at the time ofthe murder.

          B. King County Superior Court, No. 12-1-00643-8 KNT

       In 2011,during an argument about Miller's infidelity. Miller pushed Patricelli,

punched her in the eye, and threatened to kill her. CP at 1051-52. Miller pleaded




       ^ The court also originally ordered Miller to "have no contact with[ ] Tricia
Patricelli." CP at 81. But it later rescinded that order.
Harper (Cathy) v. Dep 't ofCorr., No. 95511-5

guilty to felony harassment and misdemeanor assault. CP at 84(felony harassment),
93(misdemeanor assault).

      For the felony harassment, the superior court gave Miller a special drug

offender sentencing alternative(DOSA). CP at 88. That DOSA required Miller to

undergo residential chemical dependency treatment for 3 to 6 months, followed by

24 months ofcommunity custody supervision. Id. The superior court memorialized

the sentence in a felony judgment and sentence (J&S). CP at 84-89. But that court

subsequently revoked Miller's DOSA,resentenced him to 366 days of confinement,

and rescinded the terms of community custody. CP at 97-99.

      For the misdemeanor assault, the superior court sentenced Miller to 364 days

in jail but suspended it all on condition that Miller serve only a few days in jail and

submit to 24 months ofDOC-supervised probation. CP at 93-95. The superior court

ordered the following probation conditions: (1) ''have no contact with[ ] Tricia

Patricelliper the [separate no-contact order],"(2)"comply with the standard rules

and regulations of supervision,"(3)"commit no criminal offenses," and (4)"abide

by conditions on [the DOSA]." Id. (emphasis added). The cross-referenced DOSA

conditions were to (1) "not use illegal controlled substances," (2) "not use any

alcohol or controlled substances without prescription," (3)"report as directed to a

community corrections officer," (4) "[p]ay all court ordered legal financial

obligations," and again,(5)"have no contact with Tricia Patricelli per the separate
Harper (Cathy) v. Dep 't ofCorr., No. 95511-5

[no-contact order]"      CP at 88-89 (emphasis added).           The superior court

memorialized the sentence in a separate misdemeanor J&S under the same cause

number as the felony. CP at 93-95. The 2012 conviction's probation period, like

the 2010 conviction's probation period, was "tolled during any period of

confinement." CP at 93-94.


      The separate no-contact order barred Miller from contacting Patricelli for five

years, although it gave Miller permission to call and visit with her while he was in

custody and enrolled in treatment. CP at 101. As mentioned above, the superior

court directly incorporated by reference this no-contact order as a sentence condition

in the misdemeanor J&S. CP at 95.


      The no-contact order says that Miller(1)"shall not cause, attempt, or threaten

to cause bodily injury to, assault, sexually assault, harass, stalk, or keep under

surveillance [Tricia Patricelli],"(2)"shall not contact the protected person, directly,

indirectly, in person or through others, by phone, mail or electronic means, except

for mailing or service ofprocess of court documents through a third party, or contact

by the defendant's lawyers," and (3)"shall not knowingly enter, remain, or come

within 1000 feet... ofthe [protected person or that] person's residence, school,[or]

workplace,...[e]xcept the defendant may have telephonic contact with the protected

person and may be visited by the protected person while in custody and in treatment

after the [b]lack out [p]eriod." CP at 101.
Harper (Cathy) v. Dep't ofCorr., No. 95511-5

      In addition to the court-ordered conditions, DOC required Miller to (1)

"[w]ork at a DOC approved education, employment, and/or community restitution,"

(2)"[n]ot possess or consume controlled substances except pursuant to lawfully issued

prescriptions,"(3)"[p]ay supervision fees as determined by the DOC,"(4)"[rjeceive

prior approval for living arrangements and residence location,"(5)"[n]ot own, use, or

possess a firearm or ammunition,"(6)"[n]otify [his community custody supervisor] of

any change in address or employment,"(7)"[ujpon request of the DOC,notify [it] of

court-ordered treatment," and(8)"not consume any alcohol." CP at 577.

       On October 15, 2012, Miller completed his felony sentence and was released.

CP at 1125. Fifteen days later, he killed Patricelli. CP at 575. As outlined above

and discussed below, the record shows that during those 15 days, DOC was actively

supervising Miller on both the 2010 misdemeanor probation, which had very few

conditions, and the 2012 misdemeanor probation, which included a no-contact order.

      2. DOC communicated with Patricelli several times prior to Miller's release

      Before Miller was released on the balance of his 2010 and 2012 misdemeanor


probation terms, Angella Coker, a victim services liaison from DOC, contacted

Patricelli four times to inform her of Miller's impending release and to help her

develop a safety plan. CP at 138-39. Patricelli assured Coker that she did not intend

to resume her relationship with Miller and that she planned to move without

informing Miller of her new address. Id. Coker also wrote a letter, which Patricelli

                                         7
Harper (Cathy) v. Dep 't ofCorr., No. 95511-5

had requested, confirming Patricelli's status as a domestic violence victim so that
she could relocate without a penalty for terminating her lease. CP at 139, 162.

Although Coker knew Patricelli planned to move, she did not ask Patricelli for her

new address because "people frequently tell [her] they are moving, but do not do so"

and because she "did not want to create a record of that new location." CP at 139.

      Patricelli did not relocate immediately. On October 17, two days after Miller

was released, Patricelli told Coker that she was in the '"process of moving.'" Id.

Patricelli reassured Coker that there were "'no problems'" and that she was

"'prepared to call police if needed.'" Id. Coker believed Patricelli, stating that "[i]t

was [her] clear impression from [her] communications with Ms. Patricelli that

[Patricelli] was not in contact with Mr. Miller and had no intention of resuming

contact with him." Id. As discussed below, both Patricelli's mother, CP at 208, and

Patricelli's best friend, CP at 163-64, also believed this.

       3. DOC supervised Miller after his release

       On October 16, one day after he was released on DOC supervision, Miller

reported to Rhonda Freeland, his DOC supervisor. CP at 33. Miller took a urinalysis

test, which came back negative for drugs and alcohol. Miller and Freeland made

arrangements to enroll Miller in domestic violence treatment. Id.

       During their first meeting. Miller informed Freeland that "he was homeless

and was 'couch surfing' with relatives," id., even though he was released to an
Harper (Cathy) v. Dep't ofCorr., No. 95511-5

Auburn address connected with the Sober Solutions program, CP at 737, 1125.

According to Freeland, DOC did not require misdemeanor probationers like Miller
to establish an approved residence upon release from prison, CP at 33-34, although
he was supposed to obtain prior approval of address changes from DOC,CP at 576.
So Freeland told Miller to maintain a weekly shelter log documenting where he

stayed each night, with signature verification by someone at each location. See CP
at 33. Freeland did not discipline Miller for changing addresses without prior

approval.

      Freeland also called one of the phone numbers she had for Patricelli but

received no answer. Id. Freeland did not call the other phone number that DOC had

listed for her.


       On October 17, Freeland verified that Miller had initiated the process for

entering domestic violence treatment. Id. Freeland also contacted Coker,Patricelli's

victim liaison, who informed Freeland that Patricelli had moved to a new residence

(though Patricelli was still in the process of moving at that time) and would call the

police if Miller contacted her. Id.

       On October 23, Miller reported to Freeland for his second check-in. Id. He

again tested negative for drugs and alcohol. Id. Miller recounted the steps he had
taken during the past week to enroll in domestic violence treatment, including

scheduling a psychological assessment. CP at 34. Miller also submitted a completed
Harper (Cathy) v. Dep 't ofCorr., No. 95511-5

shelter log showing that he had stayed with his mother each night in Burien. CP at

33, 107-08. Miller's mother signed each entry. CP at 104, 107-08. No one disputes

that she signed it.

       On October 29, the day before Miller was scheduled to report a third time,

Freeland called Miller's mother to verify his living arrangements. CP at 34. Miller's

mother confirmed that he "could live" with her in Burien, though she did not

specifically verify that he had been living with her already. CP at 34, 104. Freeland

then vetted the Burien address through Coker, the victim liaison, who said she had

no known concerns about the address at that time. CP at 34.


       The next morning. Miller stabbed Patricelli to death in the shower. CP at 659.

Her mother, Cathy Harper, was one of the first people to discover the bloody crime

scene. CP at 225-27. Miller appears to have murdered Patricelli over accusations

that she was seeing someone else. See CP at 325. The day before the murder. Miller

posted a cryptic message on his Facebook account: "Well I just got got out na it'z

tyme tha go bacc to prison fo bout 10 or 15." CP at 1133. Miller's responses to

comments from other Facebook users about that message were "I got tha do this"

and "um bout tha do sum to were um gon do 10 or 15 but know I luv u." Id?

Freeland was unaware ofthose Facebook posts.



      ^ DOC objected to the admission of this evidence. CP at 1187. But the trial court
reviewed it before making its decision, and DOC did not appeal that ruling. CP at 1288-
89.

                                          10
Harper (Cathy) v. Dep 't ofCorr.,No. 95511-5

      Miller was convicted of murder in the first degree and received an exceptional

sentence of48 years. CP at 800-10.

      4. Miller and Patricelli renewed their relationship but hid it from others

      It turns out that Miller, his mother, and Patricelli herself lied to DOC about

Miller's living arrangements while he was on probation. In fact, Patricelli had seen

Miller, even though she said she had not. And Miller was not staying with his

mother, despite his mother saying, in a signed document, that he was. Miller was

actually living with Patricelli. CP at 324.^^ But the only people who knew that fact

were Patricelli, her daughters, their roommate, and Miller. CP at 325-26. And all

ofthem were actively hiding the relationship from DOC and others.

      Patricelli even hid the relationship from her best friend, Breanna Capener. CP

at 164. Patricelli told Capener the same things she told Coker, her DOC victim

liaison: "Miller did not know the address of the Auburn apartment and . . . she did

not want to see him or for him to know her new address" and "she would call law


enforcement if he showed up at her Auburn apartment." Id. Like Coker, Capener




         DOC disputes whether Miller was actually living with Patricelli. For purposes of
summary judgment review, we consider "[t]he facts and reasonable inferences from the
facts ... in the light most favorable to the nomnoving party." Hertog v. City ofSeattle,
138 Wash. 2d 265, 275, 979 P.2d 400 (1999)(citing Taggart v. State, 118 Wash. 2d 195, 199,
822 P.2d 243 (1992)). Here, the nonmoving party is Harper.

                                           11
Harper (Cathy) v. Dep't ofCorr., No. 95511-5

believed Patricelli despite Miller and Patricelli's long history of getting back

together. Id.

      Patricelli also hid the fact that she and Miller were living together from her

mother, Cathy Harper,even though the two were very close. CP at 208-09. Patricelli

kept it secret even when she and her daughters slept over at Harper's house to get

away from Miller the night before the murder. CP at 237-38. Like Coker and

Capener, Harper believed Patricelli was no longer with Miller and had not seen him

while he was on probation. CP at 208-09.

      5. Harper sued DOC

      Harper sued DOC,alleging that DOC was grossly negligent in its supervision

of Miller. CP at 11-13.^ She argues that DOC should have monitored Miller's

whereabouts more closely because of his long history of committing domestic

violence crimes, breaking no-contact orders, and threatening to kill Patricelli. CP at

2. She notes that DOC was aware of Miller's history of domestic violence against

Patricelli, including the death threats he made to her in the past, CP at 1131, and that

DOC employees believed Miller would eventually try to contact Patricelli after his

release as he had done previously, CP at 1123.




        ^ Specifically, Harper sued for wrongful death, negligent inflietion of emotional
distress, and loss of consortium. CP at 11-13. The only issue before us now is whether the
trial court erred in dismissing these claims due to lack of proof that DOC was grossly
negligent.
                                           12
Harper (Cathy) v. Dep 't ofCorr., No. 95511 -.5

      Specifically, Harper argues that DOC should have (1) imposed GPS (global
positioning system) monitoring and geographical restrictions on Miller,(2)required
Miller to take a polygraph test,(3)conducted field supervision, such as home visits,
(4) monitored Miller's social media accounts, (5) verbally verified with Miller's

mother that he was living with her rather than rely solely on her signature, (6)

arrested Miller for changing addresses without having first notified DOC, in

violation of one of his probation conditions, and (7) not authorized him to live in

sober housing in the city (Auburn) to which Patricelli eventually moved (though

DOC may not have known that Patricelli moved to Auburn). CP at 265-68, 293.

      6. DOC moved for summary judgment

      DOC moved for summary judgment, arguing that its actions do not amount to

gross negligence. CP at 15-29. The trial court agreed and dismissed Harper's

claims. CP at 1286-89. The Court of Appeals reversed, ruling that the evidence was

sufficient to withstand summary judgment. Harper, 2 Wash. App. 2d at 92-94. In

reversing, it said that the jury—not the court—should "almost always" draw the

distinction between simple and gross negligence. Id. at 91-92. We granted review.

Harper, 190 Wash. 2d 1025.

                               Standard of Review


       We review a trial court's decision to grant summary judgment de novo.

Hertogv. City ofSeattle, 138 Wash. 2d 265, 275,979 P.2d 400(1999). On review, we

                                         13
Harper (Cathy) v. Dep 't ofCorr., No. 95511-5

consider "facts and reasonable inferences from the facts . . . in the light most

favorable to the nonmoving party." Id. (citing Taggart v. State, 118 Wash. 2d 195,

199,822P.2d243(1992)). We grant summaryjudgment when "there are no genuine

issues of material fact and the moving party is entitled to judgment as a matter of

law." Id. (citing Taggart, 118 Wn.2d at 199; CR 56(c)).

                                      Analysis


      Harper alleges that DOC supervised Miller in a grossly negligent manner. If

this were a case involving simple negligence. Harper would have to show "the

existence ofa duty ..., breach ofthe duty, and injury to plaintiff proximately caused

by the breach." Id. (citing Degel v. Majestic Mobile Manor, Inc., 129 Wash. 2d 43, 48,

914 P.2d 728 (1996)). But this is a case of gross negligence.^ Gross negligence

most obviously differs from simple negligence in that it requires a greater breach; to

prove gross negligence. Harper must show that DOC ''substantially breached its




       ^ The parties seem to agree that Miller was on both probation and community
custody. Mot. to Suppl. R.& Correct Misstatements ofFact at 4 n.2; Resp. to Pet'r's Mot.
to Suppl. R. & Correct Misstatements of Fact at 2-3. Regardless, Harper must prove DOC
acted with gross negligence. RCW 9.95.204(4)(DOC is "not liable for civil damages
resulting from any act or omission in the rendering of superior court misdemeanant
probation activities unless the act or omission constitutes gross negligence." (emphasis
added)); RCW 72.09.320(DOC is "not liable for civil damages resulting from any act or
omission in the rendering of community placement activities unless the act or omission
constitutes gross negligence."(emphasis added)).

                                          14
Harper (Cathy) v. Dep 't ofCorr., No. 95511-5

duty by failing to act with even slight care. Nist v. Tudor, 67 Wash. 2d 322, 331, 407

P.2d 798(1965)(emphasis added).

      Before this court, the parties dispute whether DOC breached that duty ofslight

care. Although breach is generally a question left for the trier offact, the court may

determine the issue as a matter oflaw "ifreasonable minds could not differ." Hertog,
138 Wash. 2d at 275 (citing Sherman v. State, 128 Wash. 2d 164, 183, 905 P.2d 355

(1995)).

      1. DOC faces potential liability based on the take charge duty, a duty that
         arose from the 2010 misdemeanor probation and the 2012 misdemeanor
         probation with a no-contact order

      Generally, DOC is not responsible for preventing criminal defendants from

harming others absent a special relationship. Binschus v. Dep't ofCorr., 186 Wash. 2d
573, 578, 380 P.3d 468 (2016)(citing Petersen v. State, 100 Wash. 2d 421, 426, 671

P.2d 230(1983)). One such special relationship arises when DOC'"takes charge of

a third person whom [it] knows or should know to be likely to cause bodily harm to

others if not controlled.'" Taggart, 118 Wash. 2d at 219 (quoting Restatement

(Second)OF Torts § 319(Am.LawInst. 1965)).

      In the simple negligence context, we have described this take charge duty as

the "duty to take reasonable precautions to protect against reasonably foreseeable

dangers posed by the dangerous propensities of[the person supervised]." Id. at 217.

This means that DOC must determine whether an offender "is likely to cause bodily


                                         15
Harper (Cathy) v. Dep 't ofCorr., No. 95511-5

harm to others if not controlled." Id. at 220. DOC makes this determination by

considering the offender's "criminal history and progress" during release. Id. If

DOC determines that an offender is likely to cause bodily harm to others if not

controlled, then it "is under a duty to exercise reasonable care to control the

[offender] and to prevent him or her from doing such harm." Id.

      We have recognized a take charge duty under various types of community

supervision programs. See Joyce v. Dep't of Corr., 155 Wash. 2d 306, 315-16, 119
P.3d 825 (2005)(recognizing a duty of community corrections officers); Hertog,
138 Wash. 2d at 281, 288-90 (recognizing a duty of city probation counselors and

county pretrial release counselors); Bishop v. Miche, 137 Wash. 2d 518, 531, 973 P.2d
465 (1999)(recognizing a duty of county probation officers).

      DOC had a take charge duty to supervise Miller on both the 2010 and 2012

misdemeanor probations—including the 2012 no-contact order. DOC argues that it

was not grossly negligent in discharging that duty.

      2. To survive summary judgment. Harper must present substantial evidence
         that DOC failed to exercise slight care

      We must determine whether a jury could find that DOC's alleged

shortcomings rise to the level of gross negligence. In Nist, the foundational case on

the issue, we expanded on the "frequently expressed statement that gross negligence

means the failure to exercise slight care." 67 Wash. 2d at 324 (citing Crowley v. Barto,

59 Wash. 2d 280, 367 P.2d 828 (1962); Eichner v. Dorsten, 59 Wash. 2d 728, 370 P.2d
16
Harper (Cathy) v. Dep't ofCorr., No. 95511-5

592 (1962)). In doing so, we described "gross negligence" as "negligence

substantially and appreciably greater than ordinary negligence." Id. at 331. The

failure to exercise slight care, we continued, does not mean "the total absence ofcare

but care substantially or appreciably less than the quantum of care inhering in

ordinary negligence." Id.

      In our description of gross negligence, we set ordinary, or simple, negligence

as the baseline for comparison. Id. A person acts with simple negligence when he

or she exercises less than "that degree of care which the reasonably prudent person

would exercise in the same or similar circumstances." Id. Thus, a person acts with

gross negligence when he or she exercises ''substantially or appreciably less than

that degree of care which the reasonably prudent person would exercise in the same

or similar circumstances. Id.(emphasis added); see Swank v. Valley Christian Sck,

188 Wash. 2d 663, 687, 398 P.3d 1108 (2017)(explaining that the evidence could

suggest that defendant "'substantially' failed to meet the standards of a reasonable

and prudent person under the circumstances"(citing Nist, 67 Wash. 2d at 328)).

      In Nist, we explained how a court should analyze claims of gross negligence

on a motion for summary judgment. First, the court should specifically identify the

relevant failure alleged by the plaintiff. See Nist, 67 Wash. 2d at 331. The relevant

failure is the action that the plaintiff claims that the defendant should have taken but

did not, allegedly causing the plaintiffs injury. Then the court must determine

                                          17
Harper (Cathy) v. Dep't ofCorr., No. 95511-5

whether the plaintiff presented substantial evidence that the defendant failed to

exercise slight care under the circumstances presented, considering both the relevant

failure and, if applicable, any relevant actions that the defendant did take. Id. at 332.

          A. In Nist, we instructed courts to specifically identify the relevantfailure
             alleged by the plaintiff

      In Nist, two neighbors. Crystal Tudor and Margaret Nist, traveled by car to go

bean picking. Id. at 323. As Tudor, the driver, prepared to turn left, she slowed

down, turned on her blinker, and allowed a following car to pass. Id. at 323-24.

Moments later, she "abruptly" turned into oncoming traffic and collided with a truck.

Id. at 324. The collision seriously injured Nist, who then sued Tudor, alleging gross

negligence. Id. Nist lost at the trial level after the court literally interpreted "the

failure to exercise slight care ... to mean that, if the defendant driver exercised any

care at all for the safety of her guest passenger, the passenger could not recover."

Id. Because Tudor had "slowed her car to a near stop," "waited for a following car

to pass," and "gave a left-turn signal," the trial court held that she exercised

"sufficient care to negate a finding of gross negligence." Id.

      Our court reversed. Id. at 332-33. We explained that courts, when determining

the degree of negligence (i.e., gross or simple) in a particular case, must focus their

analysis on "the hazards of the situation confronting the actor." See id. at 331. In

Nist, for example, we noted that the trial court should have focused its analysis on

the hazard that caused Nist's injuries—^the oncoming truck—^rather than on the
                                           18
Harper (Cathy) v. Dep 't ofCorr.,No. 95511-5

dangers presented by following cars. Id. at 331-32. By slowing down, using a turn

signal, and waiting to be passed, Tudor may have responded to the following car as

a reasonably prudent person would have. Id. at 331. But her response had "little or

no relationship to the hazards generated by the approaching truck." Id. Since the

approaching truck was the relevant hazard, we held that ajury could find that Tudor

exercised substantially and appreciably less than that degree of care that the

reasonably prudent person would have exercised in the same or similar

circumstances. Id. at 332.


      Following guidance from Nist, in ruling on a motion for summary Judgment,

trial courts must specifically identify the relevant failure alleged by the plaintiff. If

the evidence shows that the defendant may have failed to exercise slight care in the

specific area that is relevant to the case (e.g., turning into oncoming traffic), then the

trial court should not grant summary judgment—even if a defendant exercised great

care in other respects (e.g., allowing a car to pass).

       We therefore focus on the relevant failure alleged by Harper: DOC failed to

prevent Miller from contacting her daughter—despite the 2012 no-contact order and

the probation conditions to commit no criminal offenses. If reasonable minds could

differ about whether DOC exercised or failed to exercise slight care in supervising

the no-contact order and other relevant conditions, then the court should not grant

summaryjudgment for DOC—even ifDOC exercised great care in supervising other


                                           19
Harper (Cathy) v. Dep't ofCorr., No. 95511-5

unrelated conditions, such as testing Miller for drugs and alcohol. Conversely, if

reasonable minds could not differ about the fact that DOC did exercise slight care in

supervising the no-contact order and other relevant conditions, then the court should

grant summary judgment for DOC.

      In sum, we focus on what DOC did (or failed to do)to make sure that Miller

did not contact Patricelli.


          B. Where, as here, the defendant is relieved of liability unless grossly
             negligent, a plaintiff must provide substantial evidence of gross
             negligence to survive summaryjudgment

      The Court of Appeals correctly observed that in a case like this, a plaintiff

must provide '"substantial evidence of seriously negligent acts or omissions on the

part of" the defendant to survive summary judgment. Harper,2 Wash. App. 2d at 90

(quoting Nist, 61 Wash. 2d at 332). But it then suggested that a plaintiff can survive

summary judgment in a gross negligence case by providing any evidence of

negligence—^notjust "substantial evidence of seriously negligent acts":

      [T]he sufficiency of evidence of gross negligence is not merely a
      function of the quantity of evidence presented, it is also a function of
      the significance the jury could give to that evidence in light of the
      foreseeable danger. It is in this latter respect that the distinction
      between ordinary negligence and gross negligence will often be
      manifest. But the drawing of such distinction will almost always
      require the fact-finding judgment of a jury, as opposed to the legal
      analysis ofa court.

Id. at 91-92(emphasis added).



                                        20
Harper (Cathy) v. Dep't ofCorr., No. 95511-5

      We disagree. To survive summary judgment in a gross negligence case, a

plaintiff must provide substantial evidence of serious negligence. In determining

whether the plaintiff has provided substantial evidence, the court must look at all the

evidence before it, evidence that includes both what the defendant failed to do and

what the defendant did. If a review of all the evidence suggests that reasonable

minds could differ on whether the defendant may have failed to exercise slight care,

then the court must deny the motion for summary judgment. But if a review of all

the evidence reveals that the defendant exercised slight care, and reasonable minds

could not differ on this point, then the court must grant the motion.

      We did not alter this analysis in Swank. We just recognized that the standards

for simple negligence, gross negligence, and recklessness all involve a "fine-grained

factual analysis" that is '""generally not susceptible to summary judgment.'""

Swank, 188 Wash. 2d at 685 (quoting Owen v. Burlington N. Santa Fe R.R. Co., 153
Wash. 2d 780, 788, 108 P.3d 1220(2005)(quoting Ruffv. County ofKing, 125 Wn.2d

697,703,887 P,2d 886(1995))). But we did not say that the decision about whether

a negligent act rises to the degree of gross negligence or recklessness should almost

always go to the jury. We merely recited a generalized, shorthand statement about

the factual nature of negligence and proximate cause, a statement that can be traced

back to at least LaPlante v. State, a 1975 decision from this court. 85 Wash. 2d 154,

531 P.2d 299(1975). In LaPlante, we provided more context:

                                          21
Harper (Cathy) v. Dep 't ofCorr., No. 95511-5

      While issues of negligence and proximate cause are not generally
      susceptible to summary adjudication, courts are not precluded from
      rendering such judgments. The issues of negligence and proximate
      cause must be accorded the same treatment as any other following a
      motion for summary judgment, i.e., if the court determines there is no
      genuine issue of material fact then it must determine whether the
      moving party is entitled to a judgment as a matter of law. Further,
      where the facts are undisputed and do not admit of reasonable
      differences of opinion, the question of proximate cause is one of law
      subject to review by this court.

Id. at 159-60 (emphasis added)(citations omitted).

      In fact, prior to Harper, the Court of Appeals dismissed similar cases as a

matter of law. See Whitehall v. King County, 140 Wash. App. 761, 167 P.3d 1184

{imiy,Kelleyv. Dep'tofCorr., 104 Wash. App. 328, 17 P.3d 1189(2000). InKelley,

a woman sued DOC for gross negligence after she was assaulted by an offender who

was on community custody. 104 Wash. App. at 329. The woman alleged that DOC

was grossly negligent, in part because it had failed to discover the offender's two

prior curfew violations. Id. at 335-36. The appellate court held that although DOC

may have been negligent, it was not grossly negligent. /J. at 338. In doing so, the

court properly considered both what DOC did and what it failed to do with regard to

the relevant alleged failure. Id. at 336 ("If[DOC] had made no attempt to learn the

circumstances of the crime, a jury could find gross negligence. Here,[DOC] did

investigate the circumstances but failed to verify the actual time of the arrest.");

accord Whitehall, 140 Wash. App. at 768-70.



                                        22
Harper (Cathy) v. Dep't ofCorr., No. 95511-5

      Here, the Court of Appeals held that a jury could find that DOC was grossly

negligent with regard to the alleged failure, i.e., the failure to supervise the no-

contact order. Harper, 2 Wash. App. 2d at 93. That court noted that although DOC

knew about Miller's history of violating no-contact orders barring him from

contacting Patricelli, Freeland still (1) failed to call both of Patricelli's phone

numbers, (2) failed to ask Miller's mother to verbally confirm that he had been

residing with her, and (3) failed to assume that Miller was lying when he reported

that he was living with his mother. Id. at 92-93d

      But the Court of Appeals focused entirely on what DOC failed to do in

supervising the no-contact order. It did not consider what DOC did to prevent Miller

from contacting Patricelli. As discussed above, prior to Miller's release, a DOC

victim services liaison contacted Patricelli about his impending release and helped

her move. DOC supervisor Freeland then called Coker, the DOC liaison, who

verified that she was in contact with Patricelli, that Patricelli had relocated to a new

address unknown to Miller, that Patricelli had not seen Miller, and that Patricelli

intended to call the police if she saw him. Freeland also required Miller to submit a

weekly shelter log showing where he stayed each night and required another person



      ^ Although the Court of Appeals properly considered DOC's supervision ofthe no-
contact order, it also considered DOC's alleged shortcomings in verifying Miller's living
arrangements. Harper, 2 Wash. App. 2d at 92-93. It considered the alleged shortcomings
because had Freeland done more to verify the living arrangements, she may have
discovered that Miller was in contact with Patricelli. Id.
                                            23
Harper (Cathy) v. Dep 't ofCorr., No. 95511-5

to verify each entry with a signature. Miller's mother acknowledges that she signed

the entries stating that Miller was staying with her each night. Freeland even called

Miller's mother to verify the living arrangements (although Freeland did not

specifically confirm that Miller had been staying with his mother since his release).

Freeland then checked with Coker, who said she had no known concerns about the

address of Miller's mother.


      As it turns out, Miller, his mother, and Patricelli herself lied to DOC

throughout the 15 days that Miller was out on probation. Harper argues that the

DOC should have done more to uncover these lies, such as visiting Miller at home

or monitoring Miller via GPS. And, as mentioned above,the Court of Appeals notes

three areas in which DOC could have done more. Harper,2 Wash. App. 2d at 92-93.

      But the legislature requires us to apply a gross negligence standard. Under

this standard. Harper failed to provide substantial evidence demonstrating that DOC

exercised substantially or appreciably less than that degree of care that a reasonably

prudent department would have exercised in the same or similar circumstances.

Looking at the whole picture—what DOC failed to do and what DOC did with

regard to the relevant alleged failure—we agree with the trial court that reasonable

minds could not differ about the fact that DOC exercised slight care and was

therefore not grossly negligent.




                                         24
Harper (Cathy) v. Dep 't ofCorr., No. 95511-5

                                   Conclusion


      We reverse the Court of Appeals and affirm the trial court's order granting

summary judgment for DOC. Harper failed to produce sufficient evidence to raise

a genuine issue of material fact on the question of gross negligence.




                                         25
Harper (Cathy) v. Dep 't ofCorr., No. 95511-5




                                                        J




 WE CONCUR:




                                                  cfW
                                                *2,




                                       26